FILED_____——sENTERED
Case 8:21-cv-01330-GLS Document 1 Filed 05/28/21 FRBRCT Bbcaen 20ST — RECEIVED

MAY 2.8 7021

AT BALTIMORE
cB Beer Sa
IE
pis DEPUTY

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

 

Leroy Glen Talley
Complaint for Employment
Discrimination

“agains: Case No. OC LS L | Cv 34 O

Sandow Construction Inc.

 

 

 

I. The Parties to the Complaint.
A, The Plaintiff

Leroy G. Talley
7008 Chain Fern Ct.
Clinton, MD 20735
(202) 450-0022

talleybiz@aol.com
B. The Defendant

Sandow Construction Inc.
3610 East Street
Landover, MD 20785
(301) 322-1446
C. The address at which I sought employment or was employed by the defendant is:

Sandow Construction Inc.

3610 East Street

Landover, MD 20785

(301) 322-1446
II. Basis for Jurisdiction.

This action is brought for discrimination in employment pursuant to Title VII of the Civil

Rights Act of 1964, as codified, 42 U.S.C. §§2000e to 2000e-17 (race, color, gender, religion,
national origin); and Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§621

to 634.
Hil.

Case 8:21-cv-01330-GLS Document1 Filed 05/28/21 Page 2 of 3

Statement of Claim.

Defendant discriminated against me based on my race, color, national origin and age. My

year of birth is 1954. The facts of my case are as described in the Charge of Discrimination filed
with the EEOC, Exhibit A, attached).

IV.

A. Age Discrimination. As listed in Exhibit B, from March 1, 2020 to August 11,
2020, Courtney Braxton, a black Supervisor is 32 years old. He worked a total of 877.5
hours while I worked 408.5 hours.

B. Race/National Origin. Delia Nolasco, a 40 year old Latina Supervisor, worked
791 hours for the same period. Anibal Orellana is a 50 year old Latino Supervisor who
worked 1,073 hours during that period.

Exhaustion of Federal Administrative Remedies.

A. It is my best recollection that I filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counselor regarding the
defendant’s alleged discriminatory conduct on August 11, 2020.

B. The Equal Employment Opportunity Commission issued a Notice of Right to Sue
letter, which | received on May 1, 2020, Exhibit C.

C, Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding the defendant’s alleged discrimination, 60 days or
more have elapsed.

Relief.

Sandow Construction Inc. is a company owned by Ricardo Santiago (Afro-Latino), and

Kasmera Santiago-Downey, (Afro-Latina). In February 2020, Andre Downey, General Manager,

was in a conversation with me and Courtney Braxton. He explained to us that he had employees

that made $100,000 last year and that’s how well the company was doing. I personally grossed

approximately $55,000 that year (2019). Andre pointed out that Anibal Orellana was the employee

that made $100,000. His hours totaled 1,073 while mine was 408.5. The company consistently

discriminated against me by placing me on call on a regular basis, which kept me from making the

amount other workers in the company made. I have significant experience and my ability to work

as much as other supervisors with less experience occurred because of my age and race. The

amount of $20,000 would be fair relief to compensate for the amount of salary lost.
Case 8:21-cv-01330-GLS Document1 Filed 05/28/21 Page 3 of 3

My emotional health and mental health have suffered from worrying about how to deal
with the discrimination at work. My rent, credit score and regular bills have been delinquent
because of my experience. Punitive damages requested are $40,000.

VI.‘ Certification and Closing.

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass cause unnecessarily delay or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of Rule
11.

I agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case.

Date of signing: May __, 2021.

 
